Case 3:20-cv-05661-BHS Document 16-2 Filed 08/28/20 Page 1 of 3




               Exhibit B
8/26/2020                             Board to increase number
                         Case 3:20-cv-05661-BHS                of retail marijuana
                                                         Document         16-2 stores
                                                                                   Filedfollowing analysis of
                                                                                           08/28/20           marketplace
                                                                                                           Page    2 of 3




    Published on Washington State Liquor and Cannabis Board (https://lcb.wa.gov)
    Home > Board to increase number of retail marijuana stores following analysis of marketplace




    Board to increase number of retail marijuana stores following
    analysis of marketplace
    Board to increase the number of retail stores by 222 to ensure access by medical patients

    OLYMPIA – Following an analysis of the entire marijuana marketplace in Washington State, the
    Washington State Liquor and Cannabis Board (WSLCB) today heard a recommendation from staff
    to increase the number of retail marijuana stores from the current cap of 334 to a new cap of 556.
    The methodology for the cap will be part of emergency rules which will be announced Jan. 6, 2016.
    The allocation of retail licenses determined by the board will be published on the WSLCB website at
    lcb.wa.gov.

    “Our goal was clear; to ensure medical patients have access to the products they need,” said
    WSLCB Director Rick Garza. “There will be more storefronts for patients going forward than are
    available today. In addition, qualified patients can grow their own or join a four-member
    cooperative.”

    Earlier this year the legislature enacted, and Gov. Inslee signed, legislation (SSB 5052) entitled the
    Cannabis Patient Protection Act. The new law charges the WSLCB, the state Department of Health
    and other agencies with drafting regulations that integrate the medical marijuana marketplace into
    the tightly controlled recreational marketplace. The WSLCB is charged with licensing retail
    applicants using a priority-based system.

    Priority Licensing System

            First priority applicants are those who applied for a marijuana retail license prior to July 1,
            2014, operated (or were employed by) a collective garden prior to January 1, 2013, have
            maintained a state and local business license and have a history of paying state taxes and
            fees.
            Second priority applicants are those who operated (or were employed by) a collective garden
            prior to January 1, 2013, have maintained a state and local business license, and have a
            history of paying state taxes and fees.
            Third priority applicants are those who don’t meet the first or second criteria.

    The WSLCB began accepting license applications on Oct. 12, 2015. Thus far, the WSLCB has
    received 1,194 retail applications. Of those who have applied, 39 have been determined as priority
    one and 42 have been determined as priority two. Applicants must still meet all other WSLCB
    licensing criteria before being licensed.

    Proportionate Allocation based on Medical Sales
    The number of retail locations will be determined using a method that distributes the number of
    locations proportionate to the most populous cities within each county and to accommodate the
    medical needs of qualifying patients and designated providers. Locations not assigned to a specific
    city will be at large.


https://lcb.wa.gov/print/node/5929                                                                                          1/2
8/26/2020                        Board to increase number
                  Case 3:20-cv-05661-BHS                  of retail marijuana
                                                    Document         16-2 stores
                                                                              Filedfollowing analysis of
                                                                                      08/28/20           marketplace
                                                                                                      Page    3 of 3
    WSLCB will increase the number of available licenses in the ten counties with the highest medical
    sales by 100 percent. Exceptions include Yakima and Benton Counties which have bans and
    moratoria in all major population centers. The 100 percent increase will transfer to the next two
    highest for medical needs, Skagit and Cowlitz Counties. Those counties and jurisdictions not in the
    top ten for medical sales will receive an increase of the number of licensees by 75 percent.

    In addition to new retail licensees, 70 percent of existing retail recreational marijuana stores have
    received an endorsement on their license to sell medical marijuana.

    BOTEC Analysis Corporation Report
    BOTEC Analysis Corporation provided its final report, Estimating the Size of the Medical Cannabis
    Market in Washington State, on Dec. 15, 2015. In its report, BOTEC provided a range of the value
    of the overall marijuana market in Washington State. Its best estimate of the overall market value is
    a median figure at $1.3 billion annually. Its best estimate on the breakdown is: $480M medical (37
    percent of market), $460M state-licensed recreational stores (35 percent of market) and $390M illicit
    (28 percent of the market).

    The mission of the Washington State Liquor and Cannabis Board is to promote public safety and
    trust through fair administration and enforcement of liquor, tobacco and marijuana laws.

    ###




                               Copyright © 2020 Washington State Liquor and Cannabis Board




https://lcb.wa.gov/print/node/5929                                                                                     2/2
